DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This action is in response to the Request for Continued Examination filed February 18, 2022.  Claim 3 is canceled.  Claims 1, and 5-6 are amended.  Claims 1, 4-6 are currently pending and have been examined in the application.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1 and 4-6 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards an apparatus, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: a plurality of advertisements in an advertisement information database, at least some of the plurality of advertisements having different numbers of scenes, the plurality of scenes of each of the advertisements having a prescribed order of display; determine a group of vehicles, the group of vehicles including at least some of the plurality of vehicles, the group of vehicles travelling one behind another within a predetermined range of each other;  select one of the advertisements from the advertisement information database, the advertisement being selected so that the number of the scenes in the advertisement is based on a number of the vehicles included in the group of vehicles; and cause the advertisementAlice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to insignificant extra-solution activity and mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements location information and travel direction information in a travel record database, the location information and the travel direction information being periodically sent to the information processing apparatus by the plurality of vehicles; and the group of vehicles being determined based on the location information and the travel direction information obtained by the hardware processor from the travel record database; based on the location information and the travel direction information obtained by the hardware 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of ‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II; Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  Moreover, the limitations generically, referring to a memory, a hardware processor and a communication unit, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular 1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claim 4 does not recite any limitations that would remedy the deficiencies outlined above as it does not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While it may slightly narrow the abstract idea it does not make it less abstract and is rejected accordingly.  Further still, claims 5 and 6 suffer from substantially the same deficiencies as outlined with respect to claim 1 and are also rejected accordingly.



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant’s argument regarding the 35 U.S.C. § 101 rejection that like the claim found to be patent eligible in DDR Holdings, the amended claims are directed to a computer-centric invention that could not be practiced without the use of a computer.  The Examiner respectfully disagrees.  As noted in DDR not all claims purporting to address internet-centric challenges are eligible for patent.  The claims in DDR were considered to be necessarily rooted in technology and supported by considerable technical disclosure in the specification, whereby a unique  DDR, nor is there technical disclosure for any steps that could be considered rooted in technology.  In contrast, Applicant’s invention can be practiced by placing messages or signage on vehicles in sequential order, and driving the vehicles in the order of said sequence.  That advertisement is selected based on the number of vehicles in the determined group of vehicles, is not an improvement on a technology or technical field.  It can be seen that Applicant’s claims are directed to an entrepreneurial problem rather than a technological one, which aligns with commercial interactions including advertising and managing personal behavior (automobiles driven one behind the other), grouped under Certain Methods of Organizing Human Activity; and Mental Processes (determining and re-determining where or whether automobiles are in single file).  See the 101 analysis above.  
	Mere re-determination of a group of vehicles as claimed is not sufficient to overcome the rejection.  The amended limitations do not add additional elements that integrate the abstract idea into a practical application as they amount to extra-solution activities which are not significantly more.  Although, this was potentially seen as being able to overcome the rejection, the amended limitations do not proffer significantly more than what was previously rejected in claim 3. See the 101 analysis above.  
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.



Conclusion

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).